Citation Nr: 0517670	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to September 9, 1996, 
for the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1979 to March 
1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Los Angeles, California, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the outside of the claims file does not 
reflect that the file is a reconstructed claims file.  In his 
September 1996 claim, the appellant reported that he had 
previously filed a claim for educational assistance.  Review 
of the right, left, and center flaps of the claims file is 
unavailing in regard to an education claim.  This leaves the 
possibility of the existence of a vocational rehabilitation 
file, even though the claims file does not contain an 
education claim consistent with vocational rehabilitation.  
In light of the multiple allegations of a previously filed 
claim, the agency of original jurisdiction (AOJ) should 
determine whether a vocational rehabilitation file was ever 
created.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should determine whether a 
vocational rehabilitation file was ever 
established.  If so, the vocational 
rehabilitation file should be associated 
with the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

